                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

MATTHEW SODERLIN,

                             Plaintiff,                            OPINION AND ORDER
       v.
                                                                        18-cv-899-wmc
LORI DOEHLING, ANGELA THOMPSON,
PAULA BRADY, Z. CASPER, T. GIMENEZ,
A. LAMORE, S. BUNK, BUREAU OF
HEALTH SERVICES, and MAXIM HEALTHCARE
SERVICES,

                             Defendants.


       Pro se plaintiff Matthew Soderlin, a prisoner at the Fox Lake Correctional Institution

(“FLCI”), filed this lawsuit pursuant to 42 U.S.C. § 1983. Soderlin claims that defendants,

various health care providers, violated his rights under the Eighth Amendment and state

law by delaying or failing to provide him with refills for his prescribed medications.

Soderlin’s complaint is ready for screening as required by 28 U.S.C. § 1915A.              Even

construing his allegations liberally, however, the court has determined that Soderlin’s

complaint is subject to dismissal but will give him one opportunity to file a proposed

amended complaint that corrects the deficiencies explained below.



                                 ALLEGATIONS OF FACT 1

       While Soderlin is currently incarcerated at FLCI, he was incarcerated at Redgranite

Correctional Institution (“RGCI”) during the relevant time period. Soderlin has named



1
   In addressing any pro se litigant’s complaint, the court must read the allegations generously.
Haines v. Kerner, 404 U.S. 519, 521 (1972). For purposes of this order, the court assumes the
following facts based on the allegations in plaintiff’s complaint, unless otherwise noted.
nine defendants: the Wisconsin Department of Corrections Bureau of Health Services

(“BHS”); six individuals who appear to have been working as nurses in RGCI’s Health

Services Unit (“HSU”) during the relevant time period: Lori Doehling, Angela Thompson,

Z. Casper, T. Gimenez, A. Lamore and S. Bunk; Maxim Healthcare Services (“Maxim”);

and one Maxim employee, Paula Brady.

       Soderlin suffers from Addison’s disease, also called adrenal insufficiency, and

hypothyroidism.    Both of these conditions relate to his body’s inability to produce

sufficient hormones.      To treat those conditions, Soderlin has been prescribed

hydrocortisone and fludrocortisone. He alleges that his prescription dosages have steadily

increased since 2013, and that he needs these medications to live.

       Between May 17, 2017, and October 12, 2017, Soderlin stopped receiving his refills

of his prescriptions in a timely fashion, resulting in him experiencing delays of up to five

days before he received refills. When this happened, Soderlin alerted prison officials and

HSU staff in an attempt to obtain timely refills.      Soderlin alleges that he informed

defendants, either by submitting Health Services Requests or directly informing them that

he had run out of his medication, but he still experienced several-day delays when he

needed refills. Soderlin does not allege who received his requests or when he informed

them that his prescriptions were running out.

       Soderlin next alleges, without providing any dates or names, that correctional

officers informed the defendants that Soderlin was suffering from “stress” and that his

condition was deteriorating because he was not receiving his medications in a timely

fashion. Soderlin further alleges that after his endocrinologist at UW-Madison learned


                                             2
that his refills were repeatedly delayed, that doctor emailed defendant Brady about the

problem.      Again, Soderlin does not allege when Brady received the email from the

endocrinologist, nor does he allege how Brady responded to the email or if Brady simply

ignored it.

       Finally, Soderlin alleges that RGCI’s psychologist informed Thompson about the

delays and that Doehling and Thompson both were responsible for managing the HSU.

Again, Soderlin does not provide any dates as to when any of the defendants learned that

his prescriptions were delayed, nor has he described how individual defendants responded

when these defendants learned about the delays.



                                           OPINION

       Plaintiff seeks leave to proceed against all of the defendants on Eighth Amendment

deliberate indifference and Wisconsin claims. The court begins by explaining why the

Bureau of Health Services and Maxim Healthcare Services will both be dismissed, and then

will explain why plaintiff’s claims against the remaining defendants are subject to dismissal.




I.     Improper defendants

       The court is dismissing the Bureau of Health Services as a defendant because it is

not a “person” that may be sued under § 1983. Smith v. Knox Cty. Jail, 666 F.3d 1037,

1040 (7th Cir. 2012) (“A prison or department in a prison cannot be sued because it

cannot accept service of the complaint.”). Additionally, as for Maxim, a private company,

plaintiff can only sue it as a state actor under § 1983 if he alleges that Maxim contracted



                                              3
to provide essential government services and had a “policy or custom” that caused him not

to receive his medications in a timely fashion. Shields v. Ill. Dep’t of Corr., 746 F.3d 782,

790 (7th Cir. 2014) (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978)). Since

plaintiff has not alleged that such a policy or custom was responsible for his medication

lapses, Maxim will be dismissed as a defendant.




II.    Merits

       Turning to the individual defendants, a prison official who violates the Eighth

Amendment in the context of a prisoner’s medical treatment demonstrates “deliberate

indifference” to a “serious medical need.” Estelle v. Gamble, 429 U.S. 97, 104-05 (1976).

Forbes v. Edgar, 112 F.3d 262, 266 (7th Cir. 1997). “Serious medical needs” include (1)

life-threatening conditions or those carrying a risk of permanent serious impairment if left

untreated, (2) withholding of medical care that results in needless pain and suffering, or

(3) conditions that have been “diagnosed by a physician as mandating treatment.”

Gutierrez v. Peters, 111 F.3d 1364, 1371 (7th Cir. 1997).

       “Deliberate indifference” encompasses two elements: (1) awareness on the part of

officials that the prisoner needs medical treatment and (2) disregard of this risk by

conscious failure to take reasonable measures. Thus, a plaintiff’s claim has three elements

under this standard:

       1. Did plaintiff objectively need medical treatment?

       2. Did defendants know that plaintiff needed treatment?

       3. Despite their awareness of the need, did defendants consciously fail to take


                                             4
          reasonable measures to provide the necessary treatment?

       Under Wisconsin law, the elements of a negligence claim are: (1) a duty of care on

the part of the defendant; (2) a breach of the duty, which involves a failure to exercise

ordinary care in making a representation or in ascertaining the facts; (3) a causal

connection between the conduct and the injury; and (4) an actual loss or damage as a result

of the injury. Green Spring Farms v. Kersten, 136 Wis. 2d 304, 307 (1987).

       However, plaintiff may not proceed on either type of claim at this time because his

allegations fail to meet the requirements of Federal Rule of Civil Procedure 8. Rule 8(a)

requires a “‘short and plain statement of the claim’ sufficient to notify the defendants of

the allegations against them and enable them to file an answer.” Marshall v. Knight, 445

F.3d 965, 968 (7th Cir. 2006). To demonstrate liability under § 1983, a plaintiff must

allege sufficient facts showing that an individual personally caused or participated in a

constitutional deprivation. See Zimmerman v. Tribble, 226 F.3d 568, 574 (7th Cir. 2000);

Walker v. Taylorville Corr. Ctr., 129 F.3d 410, 413 (7th Cir. 1997). Dismissal is proper “if

the complaint fails to set forth ‘enough facts to state a claim to relief that is plausible on

its face.’” St. John’s United Church of Christ v. City of Chi., 502 F.3d 616, 625 (7th Cir.

2007) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       The court will accept that plaintiff’s Addison’s disease and hypothyroidism, both of

which require prescription medications, constitute serious medical needs. Accordingly, the

operative question is whether plaintiff has pled sufficient facts to permit a reasonable

inference that each individual defendant knew about this condition and his need for

prompt medication, and failed to take reasonable measures in response. This is the point


                                              5
at which plaintiff’s claims falter. For one, while plaintiff may have complained to HSU

staff that his prescriptions were not refilled on time, plaintiff has not provided any dates

about when he reported that he needed refills, what he actually reported as his symptoms,

or whether any of the named defendants actually received his complaints. Indeed, the only

detail that plaintiff provided about the symptoms he experienced is that he reported to

correctional officers that he was feeling “stress” and that his condition was “deteriorating.”

These allegations are too vague to permit a reasonable inference that any of the defendants

had reason to know that he was experiencing a serious medical need.

       Even assuming that these vague symptoms could have alerted any of the defendants

to refill his prescriptions, plaintiff has not provided any dates as to when he was reporting

that he needed refills, nor to whom he directed his complaints. Since it is well established

that personal involvement is a prerequisite to liability under § 1983, see Zimmerman, 226

F.3d at 574, and plaintiff has not alleged that each individual actually learned about his

need for medication, when they learned, nor how they each responded, his claims are

subject to dismissal.

       However, out of deference to plaintiff’s pro se status, before dismissing plaintiff’s

complaint, the court will give plaintiff the opportunity to amend his complaint to include

more specific information about his belief that the defendants failed to respond

appropriately to his serious medical need.        If plaintiff submits a proposed amended

complaint no later than July 17, 2019, the court will take it under advisement for

screening pursuant to 28 U.S.C. § 1915(e)(2).        In preparing his amended complaint,

plaintiff should take care to provide specific information about when he reported that his


                                              6
medications were not being refilled in a timely fashion to each individual defendant, as well

as each defendant’s response, or lack of response. Plaintiff should use the legal standards

set forth above as guidelines and attempt to provide a clear timeline of events, including

as many dates as possible. Further, plaintiff should draft it as if he is telling a story to

someone who knows nothing about his situation. This means that he should explain: (1)

what happened to make him believe he has a legal claim; (2) when it happened; (3) who

did it; (4) why; and (5) how the court can assist him in relation to those events. Plaintiff

should set forth his allegations in separate, numbered paragraphs using short and plain

statements. After he finishes drafting his amended complaint, he should review it and

consider whether it could be understood by someone who is not familiar with the facts of

his case. If not, he should make necessary changes.

                                          ORDER

       IT IS ORDERED that:

       1.     Plaintiff Matthew Soderlin may have until July 17, 2019, to amend his
              complaint to address the deficiencies described above.

       2.     If Soderlin does not file an amended complaint as directed, this case will be
              closed without further notice. Any amended complaint will be screened in
              accordance with 28 U.S.C. § 1915A. If the amended complaint fails to
              comply with this order, the court will dismiss the complaint and this action
              pursuant to Fed. R. Civ. P. 41(b).

       Entered this 26th day of June, 2019.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge


                                              7
